

116 HR 4091 RH: ARPA–E Reauthorization Act of 2019
U.S. House of Representatives
2020-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IBUnion Calendar No. 346116th CONGRESS2d SessionH. R. 4091[Report No. 116–432]IN THE HOUSE OF REPRESENTATIVESJuly 30, 2019Ms. Johnson of Texas (for herself and Mr. Lamb) introduced the following bill; which was referred to the Committee on Science, Space, and TechnologyJune 18, 2020Additional sponsors: Mr. Mast, Mr. Beyer, Mr. Tonko, Mr. Foster, Mr. Swalwell of California, Mrs. Watson Coleman, Ms. Jackson Lee, Ms. Hill of California, Mr. Lipinski, Mr. Deutch, Mr. Connolly, Mr. Cohen, Mr. Schiff, Mr. Casten of Illinois, Mr. McNerney, Mr. Rouda, Mrs. Fletcher, Ms. Bonamici, Mrs. Luria, Mr. Case, Ms. Stevens, Mr. Riggleman, Ms. Kendra S. Horn of Oklahoma, Mr. Perlmutter, Mr. Pappas, Mr. Fortenberry, Ms. Slotkin, Mr. Katko, Ms. Brownley of California, Mr. Lynch, Mr. Crow, Mr. Allred, Mr. Lucas, Mr. Graves of Louisiana, Mr. Crenshaw, Mr. Bacon, Ms. Sherrill, Mr. Neguse, Mr. Schneider, Mr. Luján, Mr. Huffman, Mr. Baird, Mr. Marshall, Mr. Fitzpatrick, Mr. Peters, Mr. Himes, Mr. Welch, Mr. Moulton, Mr. Hurd of Texas, Ms. Stefanik, Ms. Houlahan, Mr. Gonzalez of Ohio, Mrs. Axne, Mr. Keating, Ms. Wild, Ms. Eshoo, Ms. Porter, Ms. Spanberger, Mr. Michael F. Doyle of Pennsylvania, Mr. Scott of Virginia, Mr. DeSaulnier, Miss González-Colón of Puerto Rico, Ms. Castor of Florida, Mr. Rooney of Florida, Mr. Waltz, Ms. Herrera Beutler, Mr. Balderson, Mr. Woodall, Mr. Fleischmann, Mrs. Brooks of Indiana, and Mr. GallagherJune 18, 2020Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printedStrike out all after the enacting clause and insert the part printed in italicFor text of introduced bill, see copy of bill as introduced on July 30, 2019A BILLTo amend the America COMPETES Act to reauthorize the ARPA–E program, and for other purposes.1.Short titleThis Act may be cited as the ARPA–E Reauthorization Act of 2019.2.ARPA–E amendments(a)EstablishmentSection 5012(b) of the America COMPETES Act (42 U.S.C. 16538(b)) is amended by striking development of energy technologies and inserting development of transformative science and technology solutions to address the energy and environmental missions of the Department. (b)GoalsSection 5012(c) of the America COMPETES Act (42 U.S.C. 16538(c)) is amended—(1)by striking paragraph (1)(A) and inserting the following:(A)to enhance the economic and energy security of the United States through the development of energy technologies that—(i)reduce imports of energy from foreign sources;(ii)reduce energy-related emissions, including greenhouse gases;(iii)improve the energy efficiency of all economic sectors;(iv)provide transformative solutions to improve the management, clean-up, and disposal of radioactive waste and spent nuclear fuel; and(v)improve the resilience, reliability, and security of infrastructure to produce, deliver, and store energy; and; and(2)in paragraph (2), in the matter preceding subparagraph (A), by striking energy technology projects and inserting advanced technology projects.(c)ResponsibilitiesSection 5012(e)(3)(A) of the America COMPETES Act (42 U.S.C. 16538(e)(3)(A)) is amended by striking energy.(d)Reports and roadmapsSection 5012(h) of the America COMPETES Act (42 U.S.C. 16538(h)) is amended to read as follows:(h)Reports and roadmaps(1)Annual reportAs part of the annual budget request submitted for each fiscal year, the Director shall provide to the relevant authorizing and appropriations committees of Congress a report that—(A)describes projects supported by ARPA–E during the previous fiscal year;(B)describes projects supported by ARPA–E during the previous fiscal year that examine topics and technologies closely related to other activities funded by the Department, and includes an analysis of whether in supporting such projects, the Director is in compliance with subsection (i)(1)(A); and(C)describes current, proposed, and planned projects to be carried out pursuant to subsection (e)(3)(D).(2)Strategic vision roadmapNot later than October 1, 2021, and every four years thereafter, the Director shall provide to the relevant authorizing and appropriations committees of Congress a roadmap describing the strategic vision that ARPA–E will use to guide the choices of ARPA–E for future technology investments over the following 4 fiscal years..(e)Coordination and nonduplicationSection 5012(i)(1) of the America COMPETES Act (42 U.S.C. 16538(i)(1)) is amended to read as follows: (1)In generalTo the maximum extent practicable, the Director shall ensure that—(A)the activities of ARPA–E are coordinated with, and do not duplicate the efforts of, programs and laboratories within the Department and other relevant research agencies; and(B)ARPA–E does not provide funding for a project unless the prospective grantee demonstrates sufficient attempts to secure private financing or indicates that the project is not independently commercially viable..(f)EvaluationSection 5012(l) of the America COMPETES Act (42 U.S.C. 16538(l)) is amended—(1)by striking paragraph (1) and inserting the following:(1)In generalNot later than 3 years after the date of enactment of the ARPA–E Reauthorization Act of 2019, the Secretary is authorized to enter into a contract with the National Academy of Sciences under which the National Academy shall conduct an evaluation of how well ARPA–E is achieving the goals and mission of ARPA–E.; and(2)in paragraph (2)—(A)in the matter preceding subparagraph (A), by striking shall and inserting may; and(B)in subparagraph (A), by striking the recommendation of the National Academy of Sciences and inserting a recommendation.(g)Authorization of appropriationsParagraph (2) of section 5012(o) of the America COMPETES Act (42 U.S.C. 16538(o)) is amended to read as follows: (2)Authorization of appropriationsSubject to paragraph (4), there are authorized to be appropriated to the Director for deposit in the Fund, without fiscal year limitation—(A)$428,000,000 for fiscal year 2020;(B)$497,000,000 for fiscal year 2021;(C)$567,000,000 for fiscal year 2022; (D)$651,000,000 for fiscal year 2023; and(E)$750,000,000 for fiscal year 2024. .(h)Technical amendmentsSection 5012 of the America COMPETES Act (42 U.S.C. 16538) is amended—(1)in subsection (g)(3)(A)(iii), by striking subpart each place it appears and inserting subparagraph; and(2)in subsection (o)(4)(B), by striking (c)(2)(D) and inserting (c)(2)(C).June 18, 2020Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed